I dissent. Section 112 of the Motor Vehicle Act declares that the jury shall recommend the punishment, and under its provisions punishment may take on any one of three forms: 1. Confinement in the county jail for a fixed period; 2, confinement in the state prison for a fixed period; 3, fine in a fixed amount. The punishment, *Page 423 
therefore, in my opinion, is not recommended if the verdict contemplates only a confinement in either of the two places, without specifying a period of time, or a fine without specifying an amount.
It is provided in the section that the court "shall have no authority to impose a sentence greater than that recommended by the jury." It is obvious that in imposing "sentence" the court must either order imprisonment for a stated term, either in the county jail or in the state prison, or must order a fine in a stated amount. The statute provides a range within which imprisonment may be ordered, or a fine imposed. Imprisonment in the county jail is to be "not less than ninety days nor more than one year," in the state prison "not less than one nor more than three years." A fine may be "not less than $200 nor more than $5,000." It will be observed how wide a discretion is left to the court, under the construction placed upon the statute by the majority opinion, after the jury has recommended the
punishment. This is particularly to be noted in case a fine is recommended. The court may then impose a fine as low as $200, practically a nominal sum when placed beside the comparatively enormous amount of five thousand dollars, an amount twenty-five times as great as the minimum which may be named. Under such circumstances it seems to me obvious that the jury does not recommend the punishment when it prescribes merely an imprisonment, either in the county jail or in the state prison, or prescribes merely a fine.
I think the legislature intended the words "a sentence greater," in that part of the section limiting the power of the court, to connect with and to relate principally to the words "less" and "more" where they appear three times in the statute. I think, finally, under the entire language of the enactment, that a jury fails to recommend the punishment unless it prescribes a maximum period of confinement in the county jail or in the state prison, or a maximum fine. If section 112 were intended to operate as declared in the majority opinion, it seems that the legislature would have provided that the jury should recommend whether the punishment be by confinement in the county jail, or in the state prison, or by fine. The jury is, instead, required to recommend the punishment. *Page 424 
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on August 2, 1928.
All the Justices present concurred.